The defendant’s petition for certification for appeal from the Appellate Court, 30 Conn. App. 406 (AC 11272), is granted, limited to the following issue:
“In a trial for assault in the first degree where the defense presented evidence that the defendant’s use of deadly physical force was based on his reasonable belief that the victim was about to use deadly physical force against him, and the trial court erroneously instructed the jury that notwithstanding the provisions of General Statutes § 53a-19 (a), a claim of self-defense *917would be defeated if the defendant was the first person to use physical force, did the Appellate Court correctly conclude it was not reasonably possible for the jury to have been misled?”
Decided March 25, 1993
The Supreme Court docket number is SC 14737.
Joseph G. Bruckmann, public defender, in support of the petition.
Frederick W. Fawcett, assistant state’s attorney, in opposition.